Order entered June 19, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00368-CV

                     BANCO POPULAR NORTH AMERICA, Appellant

                                                V.

                   AMERICAN FUND US INVESTMENTS LP, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 13-13614

                                            ORDER
       We GRANT appellant’s June 17, 2014 unopposed second motion for an extension of

time to file a brief. Appellant shall file its brief on or before July 7, 2014. We caution appellant

that no further extension of time will be granted absent extraordinary circumstances.


                                                       /s/   ADA BROWN
                                                             JUSTICE